office_of_chief_counsel internal_revenue_service memorandum number release date cc pa rlgregory postf-128317-11 uilc date date to frances f regan area_counsel manhattan small_business self-employed from barbara m pettoni senior technical reviewer procedure administration subject applicability of mitigation provisions to net operating losses this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views issue whether the mitigation provisions found in sec_1311 through may be applied to allow a barred refund after an audit resulted in an increased net_operating_loss properly carried to a closed_year facts examination is currently examining an s corporation1 and its sole shareholder the taxpayer for taxable years and exam for taxable_year both the s corporation’s form_1120s u s income_tax return for an s_corporation and the taxpayer’s form_1040 u s individual_income_tax_return reported a net an s_corporation is a small_business_corporation for which an election has been made under sec_1362 for the taxable_year sec_1361 postf-128317-11 operating loss nol the taxpayer’s nol reported on his form_1040 for year was carried back to and completely absorbed by taxable years and for taxable_year both the s corporation’s form_1120s and the taxpayer’s form_1040 reported an nol the taxpayer’s nol reported on his form_1040 for year was carried forward by the shareholder to taxable_year and was absorbed in taxable_year the form_1040 included a statement in accordance with sec_172 making an irrevocable election to forego the carryback of the net operating losses reported in during the exam the revenue_agent made adjustments to the forms 1120s and form sec_1040 for taxable_year the revenue agent’s adjustments resulted in income to the s_corporation and the shareholder for taxable_year the revenue agent’s adjustments resulted in an increased loss for the s_corporation this created an increased nol and alternative_minimum_tax amt nol on the shareholder’s form_1040 for taxable_year due to the irrevocable election made by the taxpayer pursuant to sec_172 this increased loss must be carried forward the service did not open the year forms 1120s and for examination the statute_of_limitations for assessing tax on the form_1040 and the form_1120s for taxable_year expired on date the statute_of_limitations for claiming a refund for year also expired on date the form_1040 for taxable_year showed negative taxable_income and no income_tax however the return also showed amt due such amount was self-reported and assessed by the service a revenue agent’s report rar was issued to the shareholder in date showing the nol and amt nol from taxable_year carried back to taxable years and the report showed the nol and amt nol absorbed in full in and neither the shareholder nor the agent signed the rar the result of the exam will not be the result proposed in the rar in taxable_year the taxpayer had negative taxable_income however the taxpayer had paid amt carrying the losses forward pursuant to the taxpayer’s election the taxpayer’s amt for taxable_year would be zero but for the statute_of_limitations sol the taxpayer would receive a refund in the amount of the amt paid for taxable_year however the sol for assessment of tax_liability and for claiming a refund for such year is now closed examination has asked whether the mitigation provisions of the code apply to the facts presented such that the taxpayer can receive a refund of the amt paid in taxable_year law and analysis sec_172 authorizes a net_operating_loss nol deduction an nol is defined as the excess of allowable deductions over gross_income with specified modifications sec_172 and d the modifications for purposes of computing postf-128317-11 an nol include an exclusion of personal exemptions and non-business deductions of taxpayers other than corporations except to the extent of income that is not derived from a trade_or_business sec_172 and sec_172 allows an nol deduction for the aggregate of nol carrybacks and carryovers to the taxable_year sec_172 generally provides that the period for a carryback i sec_2 years and that the period for a carryover is years a taxpayer may elect to waive the carryback period but only if he files an election to do so by the due_date including extensions of the return for the year in which the carryback nol is generated sec_172 otherwise the nol must be carried to the earliest of the taxable years to which it may be carried and it offsets taxable_income for that year sec_172 in the case of amt nols the rules for those nols run parallel see sec_56 118_tc_1 in this case the taxpayer made an irrevocable election in taxable_year to forgo the carryback period thus the net operating losses and amt net operating losses losses cannot be carried back to taxable years and as proposed in the rar prepared by the revenue_agent in date rather the losses must be carried forward to taxable years and later years consistent with the taxpayer’s election and in accordance with sec_172 however because the statute_of_limitations for assessment of a tax_liability and for filing a claim_for_refund for taxable_year expired on date the taxpayer cannot receive a refund of taxes for see sec_6501 sec_6511 thus we look to the mitigation provisions of sec_1311 through to determine whether relief is available in the situation presented the mitigation provisions of sec_1311 through of the internal_revenue_code were designed to palliate the effect of limitations in certain narrowly drawn situations see 34_tc_1051 for an adjustment to be authorized under the mitigation provisions there are two threshold requirements first there must be a determination second the determination must be described by one of the circumstances of adjustment paragraphs in sec_1312 in order for mitigation to apply additional requirements in sec_1311 and b must also be met because the facts of this case do not meet the threshold requirements we do not continue to determine if the remaining requirements are met determination under sec_1313 first there must be a determination for an open taxable_year as defined in sec_1313 a determination is a final_decision by a court a closing_agreement a final disposition of a claim_for_refund or an agreement under sec_1_1313_a_-4 there is no determination at this time however at the conclusion of the examination of the taxpayer’s and years the parties could satisfy this requirement by entering into a closing_agreement or a mitigation agreement as defined by sec_1313 because we find that such a determination will not satisfy the second postf-128317-11 threshold requirement a circumstance of adjustment under sec_1312 it is not necessary to complete a closing_agreement or mitigation agreement circumstance of adjustment under sec_1312 second the determination must be described by one of the circumstances of adjustment in sec_1312 there are seven circumstances under which an adjustment is authorized these circumstances involve double inclusion of an item_of_gross_income sec_1312 double allowance of a deduction or credit sec_1312 double exclusion of an item_of_gross_income sec_1312 double disallowance of a deduction or credit sec_1312 correlative deductions and inclusions for trusts or estates and legatees beneficiaries or heirs sec_1312 correlative_deductions_and_credits for certain related corporations sec_1312 and basis_of_property after erroneous treatment of a prior transaction sec_1312 the most relevant circumstance is found in sec_1312 paragraph t he determination disallows a deduction or credit which should have been allowed to but was not allowed to the taxpayer for another taxable_year or to a related_taxpayer if the taxpayer were to satisfy the determination requirement by entering into a closing_agreement or mitigation agreement the determination would generate an increased net_operating_loss for the taxable_year however such a determination would not allow or disallow a deduction as required by sec_1312 this is because in the year the nol is generated the nol is not a deduction see sec_172 a net_operating_loss is not a deduction until it is carried back or carried forward see sec_172 additionally the taxpayer did not file any refund claim for years or therefore the exam will not disallow a claimed deduction for those years the exam covers years and for the year the exam increases the nol that becomes available to be carried forward to because there was never a claim to use that nol in any year there is no claim to allow or disallow at the conclusion of the exam therefore any determination at the conclusion of the exam would not be described by sec_1312 there are no other circumstances found in sec_1312 that would apply to these facts therefore the mitigation provisions do not apply moreover even if the taxpayer now files a refund claim to carry forward the loss to the year the mitigation provisions will still not apply as stated above the result of the audit is the generation of an nol that is properly carried forward to the year were the taxpayer to file a refund claim for the service would deny the claim as untimely such a denial when final would be a determination as defined by sec_1313 however this determination would not be described by sec_1312 sec_1312 describes a determination that disallows a deduction or credit that should have been allowed for another taxable_year a denial of the refund claim for would disallow a deduction that should have been allowed in the same year that is the subject of the refund claim postf-128317-11 revenue agent’s report is not a claim_for_refund a revenue agent’s report is generally made on form_4549 income_tax examination changes it reports the examination changes and the resulting increase or decrease to a taxpayer’s income_tax_liability it is not a claim_for_refund even when it reports a decrease to the taxpayer’s tax_liability that results in an overpayment due to the taxpayer at the time the rar was issued had the taxpayer claimed a refund for the and years related to the nol_carryback as described in the rar this analysis would change had the taxpayer claimed a refund for and then the determination would be a disposition on a claim_for_refund as defined in sec_1313 the refund claim would be denied as the taxpayer’s final election filed with the return requires the nol to be carried forward the denial would disallow the nol deduction in years and the nol deduction should have been allowed to but was not allowed to the taxpayer for the year it was not allowed in because it was never claimed this satisfies the circumstance of adjustment in sec_1312 therefore the two threshold requirements would have been satisfied and the analysis would continue when the circumstance of adjustment is described by paragraph sec_1311 requires that at the time the taxpayer first maintains to the service in writing that he is entitled to the deduction that is ultimately denied the deduction not be barred for the proper year at the time of the rar the statute_of_limitations for year was open therefore the requirement in sec_1311 would have been met finally sec_1311 requires that on the date of the determination correction of the error described in the circumstance of adjustment be prevented by operation of law if the statute_of_limitations for filing a refund claim for taxable_year was closed on the date of the determination the denial of a refund claim for and this requirement would also have been met thus had the taxpayer filed a claim_for_refund before date for the and taxable years relying on the nol_carryback generated in that must be carried forward to and that claim was denied after date the mitigation provisions would apply to correct the error however the facts do not support this analysis as the taxpayer did not file such a claim the taxpayer did not maintain in writing that he was entitled to the nol deduction in and conclusion in general a claim for credit or refund of taxes related to a form_1040 or is filed on a form 1040x amended u s individual_income_tax_return or form 1120x amended u s_corporation income_tax return respectively sec_301_6402-3 to make a refund claim relating to a form_1120s a taxpayer may file an additional form_1120s and check the box indicating it is an amended_return postf-128317-11 the mitigation provisions do not apply to the facts presented as no circumstance of adjustment applies therefore the taxpayer cannot receive a refund of the amt paid in taxable_year please call rachel gregory at if you have any further questions
